Case 18-50486-|\/|FW Doc 30 Filed 10/17/18 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY C()URT
DISTRICT OF DELAWARE

 

In re:

THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al .,

Debtor.

 

In re:
AI INTERNATIONAL HOLDINGS (BVI)
LTD.,
Plaintiff,
-against-
MUFG UNION BANK, N.A.; as
administrative and collateral agent and

UNION BANCAL EQUITIES, INC.

Defendants.

 

 

Chapter l l

Case No. l8-10601 (MFW)

Adv. Pro. NO. 18-50486 (MFW)

AFFIDAVIT OF SERVICE

sTATE oF DELAWARE )
) ss
NEW CASTLE CoUNTY )

Beth Ann Olivere, being duly sworn according to laW, deposes and Says that she is employed by
the law firm of Young Conaway Stargatt & Taylor, LLP, attorneys for MUFG Union Bank, N.A. and
UnionBanCal Equities, Inc. in the above-captioned matter, and that on August 27, 20l 8 She caused a copy
of the following document(S) to be served in the manner described upon the parties on the attached

service list.

¢ Answer and Afflrmative Defenses of Defandants MUFG Union Bank, N.A. and

UnionBanCal Equities, Inc. [D.I. 13]

/\JL,L/(:A{: itt § s <r

 

Beth Ann Olivere

SWORN TO AND SUBSCRIBED before me this g 2 day of GCtober, 2018.

01:23753773.1

 

lWt§{l§zl§§j\`gl<m_

N€JTARY PUBL.|C

STATE OF` DELAV\/A 1
|Vly @@mmlsslon Exp|res October 3}:§§020

 

Case 18-50486-|\/|FW Doc 30 Filed 10/17/18 Page 2 of 2

SERVICE LIST

TWC - AI INTERNATIONAL HOLDINGS

Montgomery l\/lcCraken Wall<er &
Rhoads, LLP

Natalie D. Rarnsey, Esq.

Davis Lee Wright, Esq.

1105 North Market Street 15th Floor
Wilmington, DE 19801
nramsey@inmwr.coni
dwright@mmwr.corn

Hand and Email Delivery

Quinn Ernanuel Urquhart & Sullivan LLP
Bennett Murphy, Esq.

Jennifer Nassiri, Esq.

865 s. Figueroa Street, 10th Fioor

Los Angeles, California 90017
bennettinurphv@quinneinanuel.coni
jennifernassiri@quinnernanuel.com

First Class Mail and Email

01 :23330972.1

8/27/2018

Quinn Ernanuel Urquhart & Sullivan LLP
Susheel Kirpalani

Scott Shelley

51 l\/[adison Avenue, 22nd Floor

NeW Yorl<, New York 10010
sushelll<irpalani@quinneinanuel.coni
Scottshellev@quinnemanuel.coin

First Class Mail and Email

 

